ADOPTED JUNE 24, 2015



ERA GROUP INC.
SENIOR EXECUTIVE SEVERANCE PLAN
WHEREAS, Era Group Inc. (the “Company”) considers it essential to the best
interests of its stockholders to foster the continued employment of key
management personnel;
WHEREAS, the Board of Directors of the Company, in consultation with the
Compensation Committee of the Board of Directors (collectively referred to
herein as the “Board”), recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among the
Company's management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management to their assigned duties without distraction in the face of
potentially disturbing circumstances arising from the possibility of a Change in
Control.
NOW, THEREFORE, the Company hereby adopts the Era Group Inc. Senior Executive
Severance Plan (the "Plan") for the benefit of certain employees of the Company,
on the terms and conditions hereinafter stated.
Section 1.DEFINITIONS. As hereinafter used:
1.1    "Accounting Firm" shall have the meaning set forth in Section 9.3 hereof.
1.2    "Accrued Rights" shall mean (i) any base salary earned by the Participant
through, but not paid to the Participant as of, the Date of Termination, (ii)
any annual cash bonus earned by the Participant for a prior year but not paid to
the Participant as of the Date of Termination and (iii) any vested employee
benefits to which the Participant is entitled as of the Date of Termination
under the employee benefit plans of the Company, a Subsidiary or an Affiliate.
1.3    "Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
1.4    "Base Salary" shall mean the Participant's annual base salary as in
effect immediately prior to the Date of Termination or, if higher, in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.
1.5    "Base Severance Payment" shall mean the sum of Base Salary and Target
Annual Bonus.
1.6    "Beneficial Owner" shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
1.7    "Cash Payment" shall have the meaning set forth in Section 2.1(ii)
hereof.
1.8    "Cause" shall mean (i) fraud, embezzlement or gross insubordination on
the part of the Participant or breach by the Participant of his or her
obligations under any Company policy or procedure; (ii) conviction of or the
entry of a plea of nolo contendere by the Participant for any felony; (iii) a
material breach of, or the willful failure or refusal by the Participant to
perform and discharge, his or her duties, responsibilities or obligations, as an
employee; or (iv) any act of moral turpitude or willful misconduct by the
Participant which (A) is intended to result in substantial personal enrichment
of the Participant at the expense of the Company or any of its Subsidiaries or
Affiliates or (B) has a material adverse impact on the business or reputation of
the Company, or any of its Subsidiaries or Affiliates.
1.9    "Change in Control" shall have the meaning set forth in the Era Group
Inc. 2012 Share Incentive Plan.
1.10    "COBRA" shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.
1.11    "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.
1.12    "Confidential Information" shall have the meaning set forth in Section
10.1 hereof.
1.13    "Date of Termination" shall have the meaning set forth in Section 3.2
hereof.
1.14    "Disability" shall mean that a Participant is considered to be disabled
within the meaning of the applicable Company benefit plan, as in effect
immediately prior to the date of a Change in Control.
1.15    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.
1.16    "Excise Tax" shall mean any excise tax imposed under Section 4999 of the
Code.
1.17    "Good Reason" shall mean, in each case without the Participant's
consent, (i) a material diminution in the Participant's base compensation,
annual target bonus opportunity or annual long-term incentive award opportunity,
(ii) (A) only with respect to a Non-Operational Participant, a material
diminution in the Participant's title, authority, duties or responsibilities,
(B) only with respect to an Operational Participant, a material diminution in
the Participant’s duties or responsibilities that is inconsistent with written
notification by the Company to the Participant with respect to his or
participation hereunder, (iii) a change in the geographic location from where
the Participant performs his/her services for the Company, or its applicable
Subsidiary or Affiliate, by more than 50 miles from the geographic location
where the Participant performed his/her services for the Company, or its
applicable Subsidiary or Affiliate, as of the date immediately prior to the
Change in Control, (iv) a material breach by the Company, any Subsidiary or any
Affiliate of any material written agreement between the Participant and the
Company or such Subsidiary or Affiliate or (v) the failure of any successor to
expressly assume and agree to perform this Plan in accordance with Section 5.1
hereof. The Participant's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
1.18    “Non-Operational Participant” shall mean, with respect to a Tier 1 or
Tier 2 Participant, each individual who is designated by the Board on or after
the date hereof as a Non-Operational Participant, and, with respect to a Tier 3
or Tier 4 Participant, each individual who is designated by the Chief Executive
Officer on or after the date hereof as a Non-Operational Participant.
1.19    "Notice of Termination" shall have the meaning set forth in Section 3.1
hereof.
1.20    “Operational Participant” shall mean, with respect to a Tier 1 or Tier 2
Participant, each individual who is designated by the Board on or after the date
hereof as an Operational Participant, and, with respect to a Tier 3 or Tier 4
Participant, each individual who is designated by the Chief Executive Officer on
or after the date hereof as an Operational Participant.
1.21    "Other Severance" shall have the meaning set forth in Section 2.3
hereof.
1.22    "Participant" shall mean (i) each Tier 1 Participant, (ii) each Tier 2
Participant, (iii) each Tier 3 Participant, and (iv) each Tier 4 Participant.
1.23    "Person" shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Section 13(d) and Section 14(d) thereof, except
that such term shall not include (i) the Company or any of its Subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
1.24    "Potential Change in Control" shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred
before the date of the first occurrence of a Change in Control:
(I)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
(II)    the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;
(III)    any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 35% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates); or
(IV)    the Board adopts a resolution to the effect that, for purposes of this
Plan, a Potential Change in Control has occurred.
1.25    "Qualifying Termination" shall have the meaning set forth in Section 2.1
hereof.
1.26    "Release" shall have the meaning set forth in Section 2.1 hereof.
1.27    "Restricted Period" shall mean (i) the 24 month period following a
Qualifying Termination for each Tier 1 Participant and (ii) the 18 month period
following a Qualifying Termination for each Tier 2 Participant, each Tier 3
Participant and each Tier 4 Participant.
1.28    "Retirement" shall be deemed the reason for the termination by a
Participant of the Participant's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.
1.29    "Severance Period" shall mean (i) 36 months for each Tier 1 Participant,
(ii) 24 months for each Tier 2 Participant, (iii) 12 months for each Tier 3
Participant and (iv) 9 months for each Tier 4 Participant.
1.30    "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations (other than
the last corporation in the unbroken chain) owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.
1.31    "Target Annual Bonus" shall mean the Participant's target annual cash
bonus pursuant to any annual bonus or incentive plan maintained by the Company
in respect of the fiscal year in which occurs the Date of Termination or, if
higher, immediately prior to the fiscal year in which occurs the first event or
circumstance constituting Good Reason; provided, that if the Participant is not
eligible to receive a specified target annual cash bonus following the Change in
Control, then Target Annual Bonus shall mean such target annual cash bonus in
effect as of immediately prior to the date of the Change in Control; provided,
further, that if a specified target annual cash bonus is not specified for the
Participant either prior to or after the date of the Change in Control, then
Target Annual Bonus shall mean an amount equal to the average bonus amount
actually paid to the Participant for the two years prior to the date of the
Change in Control.
1.32
"Tax Counsel" shall have the meaning set forth in Section 9.3 hereof.

1.33    "Term" shall mean the two year period commencing as of the date hereof,
which period will be automatically renewed on each consecutive day thereafter,
such that, on any given day, the Term of the Plan shall be two years; provided,
that the Board may terminate this Plan in accordance with Section 8 hereof; and
provided, further, that if a Change in Control shall have occurred during the
Term, the Term shall expire no earlier than 24 months beyond the month in which
such Change in Control occurred.
1.34    "Tier 1 Participant" shall mean each individual who is designated by the
Board on or after the date hereof as a Tier 1 Participant.
1.35    "Tier 2 Participant" shall mean each individual who is designated by the
Board on or after the date hereof as a Tier 2 Participant.
1.36    “Tier 3 Participant” shall mean each individual who is designated by the
Company’s Chief Executive Officer on or after the date hereof as a Tier 3
Participant.
1.37    “Tier 4 Participant” shall mean each individual who is designated by the
Company’s Chief Executive Officer on or after the date hereof as a Tier 4
Participant.
1.38    "Total Payments" shall have the meaning set forth in Section 9.1 hereof.
Section 2.    SEVERANCE ELIGIBILITY AND PAYMENTS.
2.1    Benefits Upon Qualifying Termination. If a Participant's employment
terminates following a Change in Control and during the Term, other than (1) by
the Company, a Subsidiary or Affiliate for Cause, (2) by reason of the
Participant's death or Disability or (3) by the Participant without Good Reason
(any such termination, a "Qualifying Termination"), then the Participant shall
become eligible for benefits described in this Section 2.1. For purposes of this
Plan (except with respect to the pro-rated payment described in Section
2.1(ii)), the Participant will be deemed to have incurred a termination of
employment following a Change in Control by the Company without Cause or by the
Participant with Good Reason if (1) the Participant’s employment is terminated
by the Company without Cause prior to a Change in Control (whether or not a
Change in Control occurs) and such termination was at the request or direction
of a Person who has entered into an agreement with the Company, the consummation
of which would constitute a Change in Control, or (2) the Participant terminates
the Participant’s employment for Good Reason prior to a Change in Control
(whether or not a Change in Control occurs) and the circumstance or event which
constitutes Good Reason occurs at the request or direction of such Person. A
termination of employment as described in the immediately preceding sentence
shall, in each case, be deemed to be a Qualifying Termination under this Plan.
Upon the occurrence of a Qualifying Termination, the Participant shall be
entitled to (a) the Accrued Rights, and (b) provided that the Participant (x)
executes a general release of claims in the form attached as Exhibit A hereto
(the "Release"), and all applicable revocation periods relating to the Release
expire within 55 days following the Date of Termination, and (y) continues to
comply with the provisions of Section 10 hereof:
(i)    A lump sum cash payment equal to the product of the Base Severance
Payment and (A) three for each Tier 1 Participant (B) two for each Tier 2
Participant (C) one for each Tier 3 Participant and (D) three-fourths for each
Tier 4 Participant;
(ii)    A lump sum cash payment equal to the product of (A) the Target Annual
Bonus and (B) a fraction, the numerator of which is the number of days elapsed
in the calendar year in which occurs the Date of Termination, through and
including the Date of Termination, and the denominator of which is 365 (the sum
of the amounts payable in subsections (i) and (ii) of this Section 2.1, the
"Cash Payment");
(iii)    A lump sum payment equal to the cost of COBRA coverage for 18 months
for continued medical benefits for the Participant and the Participant’s
eligible dependents (including the Participant’s spouse) who were covered as of
the Date of Termination under the Company’s medical benefit plan(s) as in effect
for similarly situated employees of the Company during the period immediately
prior to such date;
(iv)    Outplacement services suitable to the Participant's position until the
earlier of (A) the end of the Severance Period and (B) the Participant's
acceptance of an offer of full-time employment from a subsequent employer, for
an amount not to exceed $25,000 in the aggregate.
2.2    Timing of Cash Payment. The Cash Payment shall be made to the Participant
within 60 days following the Date of Termination, but in no event later than
five days following the date on which the Release becomes irrevocable; provided,
that if the 60 day period begins in one taxable year and ends in a second
taxable year, the payment shall be made in the second taxable year.
2.3    Other Severance Payments. In the event that the Company is obligated by
law or contract to pay a Participant other severance pay, a termination
indemnity, notice pay, or the like, or if the Company is obligated by law to
provide advance notice of separation ("Other Severance"), then the amount of the
Cash Payment otherwise payable to such Participant shall be reduced by the
amount of any such Other Severance actually paid to the Participant (but not
below zero).
2.4    Coordination of Benefits. Notwithstanding anything set forth herein to
the contrary, to the extent that any severance payable under a plan or agreement
covering a Participant as of the date such Participant becomes eligible to
participate in this Plan constitutes deferred compensation under Section 409A of
the Code, then to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, the portion of the benefits payable
hereunder equal to such other amount shall instead be provided in the form set
forth in such other plan or agreement.  Further, to the extent, if any, that
provisions of this Plan affect the time or form of payment of any amount which
constitutes deferred compensation under Section 409A of the Code, then to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, if the Change in Control does not constitute a change in
control event under Section 409A of the Code, the time and form (but not the
amount) of payment shall be the time and form that would have been applicable in
absence of a Change in Control.
2.5    Continued Employment. As a condition to participation in this Plan, each
Participant is deemed to have agreed that, in the event of a Potential Change in
Control during the Term, the Participant will remain in the employ of the
Company until the earliest of (i) a date which is six months from the date of
such Potential Change in Control, (ii) the date of a Change in Control, (iii)
the date of termination by the Participant of the Participant's employment for
Good Reason or by reason of death, Disability or Retirement, or (iv) the
termination by the Company of the Participant's employment for any reason.
Section 3.    TERMINATION PROCEDURES.
3.1    Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Participant's employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 6 hereof. For
purposes of this Plan, a "Notice of Termination" shall mean a notice which shall
(i) indicate the specific termination provision in this Plan relied upon and
(ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Participant's employment under the
provision so indicated. Further, any Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Participant and an opportunity
for the Participant, together with the Participant's counsel, to be heard before
the Board) finding that, in the good faith opinion of the Board, the Participant
was guilty of conduct set forth in the definition of Cause herein, and
specifying the particulars thereof in detail.
3.2    Date of Termination. "Date of Termination," with respect to any purported
termination of the Participant's employment after a Change in Control and during
the Term, shall mean (i) if the Participant's employment is terminated for
Disability, 30 days after Notice of Termination is given (provided that the
Participant shall not have returned to the full-time performance of the
Participant's duties during such 30 day period), and (ii) if the Participant's
employment is terminated for any other reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company, shall not be
less than 30 days (except in the case of a termination for Cause) and, in the
case of a termination by the Participant, shall not be less than 15 days nor
more than 60 days, respectively, from the date such Notice of Termination is
given).
3.3    Reimbursement of Expenses. The Company shall reimburse a Participant for
all expenses (including reasonable attorney's fees) incurred by the Participant
in enforcing this Plan or any provision hereof or as a result of the Company
contesting the validity or enforceability of this Plan or any provision hereof,
regardless of the outcome thereof; provided, that the Company shall not be
obligated to pay any such fees and expenses arising out of any action brought by
a Participant if the finder of fact in such action determines that the
Participant's position in such action was frivolous or maintained in bad faith.
Such costs shall be paid to such Participant promptly upon presentation of
expense statements or other supporting information evidencing the incurrence of
such expenses.
Section 4.    NO MITIGATION. The Company agrees that, if the Participant's
employment with the Company terminates during the Term, the Participant is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Participant by the Company pursuant to Section 2 hereof. Further,
the amount of any payment or benefit provided for in this Plan shall not be
reduced by any compensation earned by the Participant as the result of
employment by another employer, by retirement benefits, by offset against any
amount claimed to be owed by the Participant to the Company, or otherwise.
Section 5.    SUCCESSORS; BINDING AGREEMENT.
5.1    Successors. In addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Plan in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.
5.2    Enforcement by Participant's Successors. The Company's obligations under
this Plan shall inure to the benefit of and be enforceable by the Participant's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Participant shall die while any
amount would still be payable to the Participant hereunder (other than amounts
which, by their terms, terminate upon the death of the Participant) if the
Participant had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant's
estate.
Section 6.    NOTICES. Notices and all other communications provided for
hereunder shall be in writing and shall be deemed to have been duly given when
delivered or mailed by United States registered mail, return receipt requested,
postage prepaid, addressed, if to the Participant, to the most recent address
shown in the personnel records of the Company and, if to the Company, to the
address set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon actual receipt:
To the Company:
Era Group Inc.
818 Town & Country Blvd. Suite 200
Houston, Texas 77024

Attention: General Counsel
Section 7.    SETTLEMENT OF DISPUTES; ARBITRATION. In the event of a claim by a
Participant as to the amount or timing of any payment or benefit, such
Participant shall present the reason for his claim in writing to the Board. The
Board shall, within 60 days after receipt of such written claim, send a written
notification to the Participant as to its disposition. In the event the claim is
wholly or partially denied, such written notification shall (i) state the
specific reason or reasons for the denial, (ii) make specific reference to
pertinent Plan provisions on which the denial is based, (iii) provide a
description of any additional material or information necessary for the
Participant to perfect the claim and an explanation of why such material or
information is necessary, and (iv) set forth the procedure by which the
Participant may appeal the denial of his claim. In the event a Participant
wishes to appeal the denial of his claim, he may request a review of such denial
by making application in writing to the Board within 60 days after receipt of
such denial. Such Participant (or his duly authorized legal representative) may,
upon written request to the Board, review any documents pertinent to his claim,
and submit in writing issues and comments in support of his position. Within 60
days after receipt of a written appeal (unless special circumstances, such as
the need to hold a hearing, require an extension of time, but in no event more
than 120 days after such receipt), the Board shall notify the Participant of the
final decision. The final decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.
Section 8.    PLAN MODIFICATION OR TERMINATION. This Plan may be amended by the
Board at any time; provided, that no amendment shall be made in respect of any
Participant that is adverse to the Participant's rights under this Plan without
the Participant's consent. The Board may terminate this Plan at any time that it
shall have no Participants. Notwithstanding the foregoing, this Plan may not be
terminated in whole or in part, or otherwise amended or modified in any respect,
(i) for two years following a Change in Control or (ii) during the pendency of a
Potential Change in Control, as defined herein.
Section 9.    SECTION 280G.
9.1    Treatment of Payments. Notwithstanding the provisions of this Plan, in
the event that any payment or benefit received or to be received by the
Participant in connection with a Change in Control or the termination of the
Participant's employment or service (whether pursuant to the terms of this Plan
or any other plan, arrangement or agreement with the Company, any Subsidiary,
any Affiliate, any Person whose actions result in a Change in Control or any
Person affiliated with the Company or such Person) (all such payments and
benefits, "Total Payments") would be subject (in whole or part), to the Excise
Tax, then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the payment or benefit to be received by the Participant upon a
Change in Control shall be reduced to the extent necessary so that no portion of
the Total Payments is subject to the Excise Tax but only if the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments) is greater
than or equal to the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Participant
would be subject in respect of such unreduced Total Payments).
9.2    Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 9.1, the Total Payments will be reduced in the following
order: (i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.
9.3    Certain Determinations. For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax: (i) no
portion of the Total Payments the receipt or enjoyment of which the Participant
shall have waived at such time and in such manner as not to constitute a
"payment" within the meaning of Section 280G(b) of the Code will be taken into
account; (ii) no portion of the Total Payments will be taken into account which,
in the opinion of tax counsel ("Tax Counsel") reasonably acceptable to the
Participant and selected by a nationally recognized accounting firm designated
by the Company immediately prior to the Change in Control (the "Accounting
Firm"), does not constitute a "parachute payment" within the meaning of Section
280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of the
Code) and, in calculating the Excise Tax, no portion of such Total Payments will
be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the "base amount" (as set forth
in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments will be determined by the
Accounting Firm in accordance with the principles of Sections 280G(d)(3) and (4)
of the Code.
9.4    Written Statement. If any of the Total Payments are subject to reduction
pursuant to Section 9.1, the Company will provide the Participant with a written
statement setting forth the manner in which such reduction was calculated and
the basis for such calculations, including any opinions or other advice the
Company received from Tax Counsel, the Accounting Firm, or other advisors or
consultants (and any such opinions or advice which are in writing will be
attached to the statement). If the Participant objects to the Company's
calculations, the Company will pay to the Participant such portion of the Total
Payments (up to 100% thereof) as the Participant determines is necessary to
result in the proper application of this Section 9. All determinations required
by this Section 9 (or requested by either the Participant or the Company in
connection with this Section 9) will be at the expense of the Company.
9.5    Additional Payments. If the Participant receives reduced payments and
benefits by reason of this Section 9 and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal
Revenue Service proceeding, that the Participant could have received a greater
amount without resulting in any Excise Tax, then the Company shall thereafter
pay the Participant the aggregate additional amount which could have been paid
without resulting in any Excise Tax as soon as reasonably practicable.
Section 10.    RESTRICTIVE COVENANTS
10.1    Confidential Information. At all times following a Qualifying
Termination of the Participant's employment with the Company, the Participant
may not use or disclose, except on behalf of the Company and pursuant to the
Company's directions, any Company "Confidential Information" (i.e., information
concerning the Company and its business that is not generally known outside the
Company, and includes, but is not limited to, (a) trade secrets; (b)
intellectual property; (c) information regarding the Company's present and/or
future products, developments, processes and systems, including invention
disclosures and patent applications; (d) information on customers or potential
customers, including customers' names, sales records, prices, and other terms of
sales and Company cost information; (e) Company business plans, marketing plans,
financial data and projections; and (f) information received in confidence by
the Company from third parties). For purposes of this Section 10.1, information
regarding products, services or technological innovations in development, in
test marketing or being marketed or promoted in a discrete geographic region,
which information the Company is considering for broader use, shall be deemed
not generally known until such broader use is actually commercially implemented.
Nothing herein shall prohibit the Participant from disclosing Confidential
Information when required to do so by a court of law, governmental agency or
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order the Participant to divulge, disclose or make accessible
such Confidential Information. Participant shall, immediately following his or
her termination of employment, return all Company property in his or her
possession (and sign a written acknowledgement to this effect), including but
not limited to all computer software, computer access codes, laptops, cell
phones, personal handheld devices, keys and access cards, credit cards,
vehicles, telephones, office equipment and all copies (including drafts) of any
documentation or information (however and wherever stored) relating to the
business of the Company or its Affiliates.
10.2    Solicitation of Employees and Customers. In recognition of the fact that
the Participant will be provided confidential information, customer goodwill,
and other valuable rights of the Company or an Affiliate which must be
protected, during the Restricted Period, the Participant may not, in the
geographic area for which the Participant was responsible while employed by the
Company or an Affiliate, specifically including the following parishes and
municipalities within Louisiana in which the Company conducted business during
the final two years of Participant’s employment: Calcasieu, Cameron, Lafayette,
Lafourche, Orleans, Plaquemines, St. Mary, Terrebonne and Vermilion, directly or
indirectly solicit or induce any customer that the Participant serviced at the
Company or an Affiliate about whom the Participant gained Confidential
Information during his/her employment with the Company or an Affiliate, in an
attempt to divert, transfer, or otherwise take away business from the Company or
its Affiliates. Further, during the Restricted Period, the Participant may not,
directly or indirectly, induce, attempt to induce, or aid others in inducing an
exempt employee of the Company or its Affiliates to accept employment or
affiliation with another firm or corporation engaging in such business or
activity of which the Participant is an employee, owner, partner or consultant.
10.3    Non-Competition. In recognition of the fact that the Participant will be
provided confidential information, customer goodwill, and other valuable rights
of the Company or an Affiliate which must be protected, during the Restricted
Period, the Participant may not, in the geographic area for which the
Participant was responsible while employed by the Company or an Affiliate
specifically including the following parishes and municipalities within
Louisiana in which the Company conducted business during the final two years of
Participant’s employment: Calcasieu, Cameron, Lafayette, Lafourche, Orleans,
Plaquemines, St. Mary, Terrebonne and Vermilion, directly or indirectly engage
in activities which are entirely or in part the same as or similar to activities
in which the Participant engaged at any time during the two years preceding
termination of the Participant's employment with the Company for any individual,
company or entity in connection with products, services or technological
developments (existing or planned) that are entirely or in part the same as,
similar to, or competitive with, any products, services or technological
developments (existing or planned) on which the Participant worked at any time
during the two years preceding termination of the Participant's employment.
Without limiting the generality of the foregoing, the Participant shall not
engage in any business or in any activity related to providing helicopter
transport services, buying, leasing or selling helicopters, and engaging in any
other business for the Company which the Participant has primary
responsibilities for the Company.
10.4    Non-Disparagement. At all times following a Qualifying Termination of
the Participant's employment with the Company, the Participant may not, except
to the extent required by law or legal process, make, or cause to be made, any
statement or communicate any information (whether oral or written) that
disparages or reflects negatively on the Company, its Affiliates, or any of its
officers, directors, partners, shareholders, attorneys, employees and agents.
10.5    Application. For purposes of this Section 10, "Company" shall mean Era
Group Inc. and/or any of its Subsidiaries or Affiliates.
10.6     Reasonableness; Scope. In consideration of receiving payments and
benefits hereunder upon a Qualifying Termination, each Participant hereby
acknowledges that the duration and geographic scope of the Restrictive Covenants
set forth in this Section 10 are reasonable. In the event that any court of
competent jurisdiction determines that the duration or the geographic scope, or
both, are unreasonable and that such provision is to that extent unenforceable,
the Company and the Participant agree that the provision shall remain in full
force and effect for the greatest time period and in the greatest area that
would not render it unenforceable. The Company and the Participant agree that a
court of competent jurisdiction may modify the duration and geographic scope of
the Restrictive Covenants to the extent necessary to render the provision
reasonable and enforceable. It is the intent of the Company and the Participant
that the Restrictive Covenants shall be deemed to be a series of separate
covenants, one for each and every county of each and every state of the United
States of America and each and every political subdivision of each and every
country outside the United States of America where this provision is intended to
be effective.
Section 11.    GENERAL PROVISIONS.
11.1    Administration. This Plan shall be interpreted, administered and
operated by the Board, which shall have complete authority, in its sole
discretion subject to the express provisions of this Plan, to interpret this
Plan, to prescribe, amend and rescind rules and regulations relating to it and
to make all other determinations necessary or advisable for the administration
of this Plan. All questions of any character whatsoever arising in connection
with the interpretation of this Plan or its administration or operation shall be
submitted to and settled and determined by the Board in accordance with the
procedure for claims and appeals described in Section 7 hereof. Any such
settlement and determination shall be final and conclusive, and shall bind and
may be relied upon by the Company, each of the Participants and all other
parties in interest. The Board may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.
11.2    Assignment. Except as otherwise provided herein or by law, no right or
interest of any Participant under this Plan shall be assignable or transferable,
in whole or in part, either directly or by operation of law or otherwise,
including without limitation, by execution, levy, garnishment, attachment,
pledge or in any manner; no attempted assignment or transfer thereof shall be
effective; and no right or interest of any Participant under this Plan shall be
subject to any obligation or liability of such Participant. When a payment is
due under this Plan to a Participant who is unable to care for his affairs,
payment may be made directly to his legal guardian or personal representative.
11.3    Governing Law; Interpretation. The validity, interpretation,
construction and performance of this Plan shall be governed by the laws of the
State of Delaware. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to such sections.
11.4    Withholding. Any payments and benefits provided for hereunder shall be
paid net of any applicable withholding required under federal, state or local
law.
11.5    Survival. The obligations of the Company and the Participant under this
Plan which by their nature may require either partial or total performance after
the expiration of the Term (including, without limitation, those under Section
2, Section 3 and Section 10 hereof) shall survive such expiration.
11.6    No Right to Continued Employment. Neither the establishment of this
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any benefits shall be construed as giving any
Participant, or any person whomsoever, the right to be retained in the service
of the Company, and all Participants shall remain subject to discharge to the
same extent as if this Plan had never been adopted.
11.7    Headings; Gender. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan. References in this Plan
to any gender include references to all genders, and references to the singular
include references to the plural and vice versa.
11.8    Benefits Unfunded. This Plan shall not be funded. No Participant shall
have any right to, or interest in, any assets of the Company which may be
applied by the Company to the payment of benefits or other rights under this
Plan.
11.9    Enforceability. The invalidity or unenforceability of any provision of
this Plan shall not affect the validity or enforceability of any other provision
of this Plan, which shall remain in full force and effect.
11.10    Section 409A. The intent of the parties is that payments and benefits
under this Plan be exempt from, or comply with, Section 409A of the Code, and
accordingly, to the maximum extent permitted, this Plan shall be interpreted and
administered to be in accordance therewith. Notwithstanding anything contained
herein to the contrary, the Participant shall not be considered to have
terminated employment with the Company for purposes of any payments under this
Plan which are subject to Section 409A of the Code until the Participant would
be considered to have incurred a "separation from service" from the Company
within the meaning of Section 409A of the Code. Each amount to be paid or
benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Plan that are due within the "short term deferral period" as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Plan during the six
(6)-month period immediately following a Participant's separation from service
shall instead be paid on the first business day after the date that is six (6)
months following the Participant's separation from service (or, if earlier,
death). To the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, amounts reimbursable to the
Participant under this Plan shall be paid to the Participant on or before the
last day of the year following the year in which the expense was incurred and
the amount of expenses eligible for reimbursement (and in-kind benefits
provided) during any one year may not effect amounts reimbursable or provided in
any subsequent year. The Company makes no representation that any or all of the
payments described in this Plan will be exempt from or comply with Section 409A
of the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment. The Participant shall be solely responsible for
the payment of any taxes and penalties incurred under Section 409A.


Exhibit A
Form of Release


1.Terms of Release. This release is entered into by [Participant Name] (the
“Employee”) with respect to his employment by, and his services to, Era Group
Inc. and its subsidiaries (collectively, the “Company”), as of the date hereof
(the “Release”), pursuant to the terms of the Era Group Inc. Senior Executive
Severance Plan to which this Form of Release is attached (the “Plan”), which
provides the Employee with certain significant benefits, subject to the
Employee’s executing this Release.
2.General. In exchange for and in consideration of the severance and other
payments and benefits described in the Plan, the Employee, on behalf of himself,
his agents, representatives, administrators, receivers, trustees, estates,
spouse, heirs, devisees, assignees, transferees, legal representatives and
attorneys, past or present (as the case may be, and collectively the
“Releasors”), hereby irrevocably and unconditionally releases, discharges, and
acquits all of the Released Parties (as defined below) from any and all claims,
promises, demands, liabilities, contracts, debts, losses, damages, attorneys'
fees and causes of action of every kind and nature, known and unknown, which the
Employee may have against them up to and including the Effective Date (as
defined below), including but not limited to causes of action, claims or rights
arising out of, or which might be considered to arise out of or to be connected
in any way with: (i) the Employee’s employment with the Company or the
termination thereof; (ii) any treatment of the Employee by any of the Released
Parties, which shall include, without limitation, any treatment or decisions
with respect to hiring, placement, promotion, work hours, discipline, transfer,
termination, compensation, performance review or training; (iii) any damages or
injury that the Employee may have suffered, including without limitation,
emotional or physical injury, or compensatory damages; (iv) employment
discrimination, which shall include, without limitation, any individual or class
claims of discrimination on the basis of age, disability, sex, race, religion,
national origin, citizenship status, marital status, sexual preference, or any
other basis whatsoever; and (v) all such other claims that the Employee could
assert against any, some, or all of the Released Parties in any forum, accrued
or unaccrued, liquidated or contingent, direct or indirect.
3.Broad Construction. This Release shall be construed as broadly as possible and
shall also extend to release each and all of the Released Parties, without
limitation, from any and all claims that the Employee or any of the Releasors
has alleged or could have alleged, whether known or unknown, accrued or
unaccrued, based on acts, omissions, transactions or occurrences that occurred
up to the Effective Date against any Released Party for violation(s) of any of
the following, in each case, as amended: the National Labor Relations Act; Title
VII of the Civil Rights Act of 1964; the Age Discrimination in Employment Act;
the Older Workers Benefit Protection Act of 1990; the Civil Rights Act of 1991;
Sections 1981-1988 of Title 42 of the United States Code; the Equal Pay Act; the
Employee Retirement Income Security Act of 1974; the Immigration Reform Control
Act; the Americans with Disabilities Act of 1990; the Fair Labor Standards Act;
the Occupational Safety and Health Act; the Sarbanes-Oxley Act of 2002; [the
Texas Labor Code; the Texas Commission on Human Rights Act; the Texas Pay Day
Act; Chapter 38 of the Texas Civil Practices and Remedies Code]; any other
federal, state, foreign or local law, ordinance and/or regulation; any public
policy, whistleblower, contract, tort, or common law; and any demand for costs
or litigation expenses, including but not limited to attorneys' fees
(collectively, with the release of claims set forth in Section 2, the “Released
Claims”). The severance payments and other rights and benefits of the Employee
expressly provided for under the Plan and this Release, any vested rights and
benefits under any benefit plan, program, policy or arrangement sponsored or
maintained by the Company, as well as any rights that the Employee may have to
be indemnified by the Company pursuant to an agreement with the Company, the
Company's Certificate of Incorporation, By-laws or directors and officers
liability insurance policies, are excluded from this Release. Also excluded from
this Release are claims which arise after the date of this Release.
4.Released Parties. The term “Released Parties” or “Released Party” as used
herein shall mean and include: (i) the Company; (ii) the Company's former,
current and future parents, subsidiaries, affiliates, shareholders and lenders;
(iii) each predecessor, successor and affiliate of any person listed in clauses
(i) and (ii); and (iv) each former, current, and future officer, director,
agent, representative, employee, servant, owner, shareholder, partner, joint
venturer, attorney, employee benefit plan, employee benefit plan administrator,
insurer, administrator, and fiduciary of any of the persons listed in clauses
(i) through (iii), and any other person acting by, through, under, or in concert
with any of the persons or entities listed herein.
5.OWBPA and ADEA Release. Pursuant to the Older Workers Benefit Protection Act
of 1990 (“OWBPA”), the Employee understands and acknowledges that by executing
this Release and releasing all claims against each and all of the Released
Parties, the Employee has waived any and all rights or claims that the Employee
has or could have against any Released Party under the Age Discrimination in
Employment Act (“ADEA”), which includes, but is not limited to, any claim that
any Released Party discriminated against the Employee on account of his age. The
Employee also acknowledges the following:
(a)The Company, by this Release, has advised the Employee to consult with an
attorney prior to executing this Release;
(b)The Employee has had the opportunity to consult with his own attorney
concerning this Release;
(c)This Release does not include claims arising from any act, omission,
transaction or occurrence that happens after the Effective Date, provided,
however, that any claims arising after the Effective Date from the then-present
effect of acts or conduct occurring on or before the Effective Date shall be
deemed released under this Release; and
(d)The Employee acknowledges and admits that the Employee was given a reasonable
period of time within which to consider this Release.
6.ADEA Revocation Period. The Employee may revoke this Release within a period
of seven days after execution of this Release. The Employee agrees that any such
revocation is not effective unless it is made in writing and delivered to the
attention of the General Counsel of the Company by the end of the seventh
calendar day. Under any such valid revocation, the Employee shall not be
entitled to any severance or other payments or benefits under the Plan. This
Release becomes effective and irrevocable on the eighth calendar day after it is
executed by the Employee (the “Effective Date”).
7.Representations by the Employee. The Employee confirms that no claim, charge,
or complaint against any of the Released Parties, brought by him, exists before
any federal, state, or local court or administrative agency. The Employee
represents and warrants that the Employee has no knowledge of any improper or
illegal actions or omissions by any of the Released Parties, nor does the
Employee know of any basis on which any third party or governmental entity could
assert such a claim.
8.No Right to File Action or Proceeding. Unless otherwise prohibited by law, the
Employee agrees that the Employee will not, at any time hereafter, voluntarily
participate in as a party, or permit to be filed by any Releasor or any other
person on his behalf or as a member of any alleged class of persons, any action
or proceeding of any kind, against the Company, or any other Released Party
(whether acting as agents for the Company or in their individual capacities),
with respect to any Released Claims; in addition, the Employee agrees to have
himself removed from any such action or proceeding with respect to which he has
involuntarily become a party. The Employee further agrees that he will not seek
or accept any award or settlement from any source or proceeding with respect to
any claim or right covered by this Release and that this Release shall act as a
bar to recovery in any such proceedings. This Release shall not affect the
Employee’s rights under the OWBPA to have a judicial determination of the
validity of this Release and does not purport to limit any right Employee may
have to file a charge under the ADEA or other civil rights statute or to
participate in an investigation or proceeding conducted by the Equal Employment
Opportunity Commission or other investigative agency. This Release does,
however, waive and release any right to recover damages under the ADEA or other
civil rights statute.
9.No Admission of Liability. The Employee agrees that neither this Release nor
the furnishing of the consideration for this Release as set forth in this
Release shall be deemed or construed at any time for any purpose as an admission
by the Released Parties of any liability or unlawful conduct of any kind. The
Employee further acknowledges and agrees that the consideration provided for
herein is adequate consideration for the Employee’s obligations under this
Release.
10.Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to its conflict of laws
provisions. If any provision of this Release is declared legally or factually
invalid or unenforceable by any court of competent jurisdiction and if such
provision cannot be modified to be enforceable to any extent or in any
application that is acceptable to the Company, then, in the discretion of the
Company, such provision immediately may be deemed null and void, leaving the
remainder of this Release in full force and effect.
11.Prior Agreements. This Release sets forth the entire agreement between the
Employee and the Company and it supersedes any and all prior agreements or
understandings, whether written or oral, between the parties, except as
otherwise specified in this Release or the Plan.
12.Amendment. This Release may not be amended except by a written document
signed by the Employee, which specifically refers to this Release.
13.Counterparts; Execution Signatures. This Release may be executed in any
number of counterparts by the Employee and in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same agreement.
THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS CAREFULLY READ THIS RELEASE;
THAT HE HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF
HIS CHOOSING; THAT HE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND BINDING
EFFECT; THAT THE ONLY PROMISES MADE TO SIGN THIS RELEASE ARE THOSE STATED AND
CONTAINED IN THIS RELEASE; AND THAT THE EMPLOYEE IS SIGNING THIS RELEASE
KNOWINGLY AND VOLUNTARILY. THE EMPLOYEE STATES THAT THE EMPLOYEE IS IN GOOD
HEALTH AND IS FULLY COMPETENT TO MANAGE THE EMPLOYEE’S BUSINESS AFFAIRS AND
UNDERSTANDS THAT THE EMPLOYEE MAY BE WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING
THIS RELEASE.
(SIGNATURE PAGE TO FOLLOW)




IN WITNESS WHEREOF, the Employee has executed this Release as of the date set
forth below.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[PARTICIPANT NAME]
 
 
 
 
 
 
 
 
 
 
 
Date: _____________________________________









